Exhibit 32.1 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report (the “Report”) on the Form 10-K of Cleantech Transit, Inc. (the “Company”) for theperiod ended October 31, 2012, as filed with the Securities and Exchange Commission on the date hereof, I, Kenneth Bosket, Chief Executive Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1. The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934 (15 U.S.C. 78m or 78o (d)), as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date:February 13, 2013 By: /s/ Kenneth Bosket Kenneth Bosket Chief Executive Officer, President (Principal Executive Officer)
